COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ZUZANA REYES A/K/A ZUZANA                       §               No. 08-19-00089-CV
  HLUSKOVA,
                                                  §                  Appeal from the
                        Appellant,
                                                  §                388th District Court
  v.
                                                  §             of El Paso County, Texas
  NELSON GONZALEZ REYES,
                                                  §               (TC# 2014DCM0466)
                         Appellee.
                                              §
                                            ORDER

       On the same date she filed notice of appeal, Appellant filed in the trial court a Statement

of Inability to Afford Payment of Courts Costs. See TEX.R.CIV.P. 145. The court reporter, Patricia

Madrid, filed a challenge to Appellant’s Statement of Inability as provided for by Rule 145(f)(3).

The court reporter’s motion to require Appellant to prove her inability to afford costs is

GRANTED. Consequently, it is necessary for the trial court to conduct a hearing as contemplated

by Rule 145. It is therefore ordered that the trial court conduct a hearing to determine whether

Appellant is able to afford to pay for the reporter’s record. The hearing should be conducted as

soon as practicable, but Appellant must be given ten days’ notice of the hearing. See TEX.R.CIV.P.

145.

       The trial court must issue an order which complies with TEX.R.CIV.P. 145(f)(6). In the

event that the trial court finds that Appellant can afford to pay costs, Appellant can challenge that


                                                 1
ruling by motion filed in this Court pursuant to TEX.R.APP.P. 145(g) no later than ten days after

the order is signed. The trial court shall forward its order to the District Clerk of El Paso County,

Texas as soon as practicable after the hearing, but no later than three days after the order is signed.

The District Clerk shall prepare and forward a supplemental clerk’s record containing the order to

this Court as soon as possible, but no later than five days after the trial court files the order. It will

not be necessary for the court reporter to file a record of the hearing unless the trial court rules that

Appellant is able to afford to pay for the reporter’s record. All appellate deadlines shall be

suspended pending resolution of these issues. The Court will issue an order reestablishing the

appellate deadlines.

        IT IS SO ORDERED this 26th day of April, 2019.
                                                         PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                    2